DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 7/29/2022 in which claims 1 and 8 have been canceled, claim 2 has been amended.  Thus, the claims 2-7 and 9-10 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to sending an order to an exchange without significantly more. 
Claim 2 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
The claim 2 is directed to an electronic trading system, the system including: a user input device; a market data receiver device, wherein the market data receiver device is configured to receive from an electronic exchange, market updates for a tradeable object; an electronic processor coupled with the user input device and the market data receiver, wherein the electronic processor is configured to determine, based on differences between sequential total traded quantities across a plurality of market updates for the tradeable object received from the electronic exchange via the market data receiver device, (i) that a sweep order has resulted in one or more matches occurring for the tradeable object across a range of two or more price levels and (ii) a total sweep quantity representing a quantity of trades of the tradeable object that occurred as part of the sweep across the range of two or more prices levels; an electronic display coupled with the electronic processor, the user input device, and the market data receiver, wherein the electronic display is configured to provide a graphical user interface, wherein the graphical user interface is configured to provide output according to the market updates received by the market data receiver and to receive input while a user interacts with the output via the user input device, display a static axis of prices having a plurality of price levels for a tradeable object according to the market updates, wherein each price level of the plurality of price levels is responsive to a user input received via the user input device to send an order for the tradeable object to the electronic exchange for a quantity at the price level, display an indicator that is indicative of the determined total sweep quantity and that indicates a last traded price level for the tradeable object relative to the last traded price level along the static axis of prices, and an order router coupled with the electronic display, the electronic processor, and the user input device, wherein the order router is configured to: send an order to the electronic exchange in response to receiving the user input via the user input device, wherein the user input is received according to a user manipulating the user input device relative to a selected price level of the plurality of price levels, wherein the order has a price determined according to the selected price level.  These limitations (with the exception of italicized limitations) describe the abstract idea of sending an order to an exchange, which may correspond, to a Certain Methods of Organizing Human Activity (fundamental economic practice).  The limitations, provide output according to the market updates received by the market data receiver and to receive input while a user interacts with the output via the user input device, display a static axis of prices having a plurality of price levels for a tradeable object according to the market updates; and display an indicator for a last traded total sweep quantity corresponding to a plurality of trades executed over a plurality of different price levels including a last traded price level for a tradeable object relative to the last traded price level along the static axis of prices, wherein the plurality of different price levels represents a market sweep by the plurality of trades executed over the plurality of different price levels are nothing more than to display information to the user.  Displaying information to a user has been identified as Mental Processes (including observations, evaluations, judgements, and opinions; e.g., Electric Power Group, October 2019 Update: Subject Matter Eligibility, page 7).  The limitation, determine the last traded total sweep quantity, may correspond to a mathematical concepts.  Therefore, the claim 2 recites an abstract idea.  The user input device, a market data receiver device, an electronic exchange, an electronic processor coupled with the user input and the market data receiver, the electronic display providing a graphical user interface and an order router coupled with the electronic display, the electronic processor, and the user input device do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 2 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a user input device, a market data receiver device, an electronic exchange, an electronic processor coupled with the user input and the market data receiver, the electronic display providing a graphical user interface and an order router coupled with the electronic display, the electronic processor, and the user input device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a user input device, a market data receiver device, an electronic exchange, an electronic processor coupled with the user input and the market data receiver, the electronic display providing a graphical user interface and an order router coupled with the electronic display, the electronic processor, and the user input device are all recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the claim 2 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a user input device, a market data receiver device, an electronic exchange, an electronic processor coupled with the user input and the market data receiver, the electronic display providing a graphical user interface and an order router coupled with the electronic display, the electronic processor, and the user input device are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 2 is not patent eligible.
Dependent claims 3-7 and 9-10 further define the abstract idea that is present in the independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7 and 9-10 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 7/29/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 2-7 and 9-10 under 35 U.S.C. 101, Applicant states that the claim 2, as presently amended, is directed to eligible subject matter for at least the reason that claim 2 includes improvements to a technology or technical field.  In particular, the Applicant submits that the subject matter of amended claim 2 includes “a specific, structured graphical user interface paired with a prescribed functionality” that “have no ‘pre-electronic trading analog’” and that “solve[s] problems of prior graphical user interface devices in the context of computerized trading relating to speed, accuracy and usability.
Examiner respectfully disagrees and notes that the abstract idea is implemented using a technology and there is no technical improvement to the technology.  The structured graphical user interface merely displays the trading information and amounts to no more than applying the abstract idea.  The software has been identified as an additional element and not as an abstract idea. However, the claim simply makes use of additional elements including hardware and software elements to apply the abstract idea of sending an order to an exchange without technical improvement or amounting to add significantly more.
Applicant also states that the subject matter of amended claim 2 provides a solution to these “problems of prior graphical user interface devices in the context of computerized trading relating to speed, accuracy and usability,” providing “improvements in existing graphical user interface devices that have no ‘pre-electronic trading analog’.”
Examiner respectfully disagrees and notes that the analysis under 35 U.S.C. 101 is not concerned with improvement over prior art, in particular, if the improvement relates to an abstract concept.  The analysis under 35 U.S.C. 101 is concerned with identifying a technical problem and providing a technical solution or technical/technology improvement when the additional elements implement the identified abstract idea.  Simply adding technical limitations as an additional elements in which the additional elements merely apply the identified abstract idea is not sufficient to integrate the abstract idea into a practical application.  In the instant application, the additional elements simply apply the abstract idea and display an output according to the market updates and display an indicator on the graphical user interface to indicate a total sweep quantity and a last traded price level for the tradeable object related to the last traded price level and send an order to the exchange for execution.  Merely displaying data using additional elements amount to simply applying the abstract idea and is not sufficient to provide technical/technology improvement.  Hence, the additional elements do not transform an abstract idea into a patent eligible subject matter.
	With respect to Applicant’s arguments regarding Trading Techs. Int’l, Inc. v. CQG, Inc. decision, Examiner notes that in Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the courts have indicated that arranging transaction information on a graphical user interface in a manner that assists traders in processing information more quickly may not be sufficient to show an improvement in computer-functionality.  In the instant application, the amended claim 2 arranges the trading information on a graphical user interface which assists the trader in making a quick decision.  This results in improving trader’s ability to process trades in a faster manner but it does not result in technical improvements that may be sufficient to integrate the abstract idea into a practical application or amount to add significantly more.  Thus, these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693